—Appeal from an order of the Surrogate’s Court of Greene County (Battisti, Jr., S.), entered May 7, 1993, which, upon reargument, granted the ancillary administrator’s motion for advice and direction concerning the sale of certain real property.
In this much-disputed estate matter, Surrogate’s Court granted a motion by the ancillary administrator of the estate seeking the approval of a sale of decedent’s interest in a motel property to decedent’s brother. The court decided to approve the sale upon the condition that it yield $100,000 in cash to the estate to be distributed in accordance with decedent’s will. Although decedent’s brother challenges this decision, we see no basis for the appeal. Decedent’s brother is not required to purchase the property on the terms fixed by Surrogate’s Court, but he must comply with those terms if he wants to purchase the property at this time. If decedent’s brother is dissatisfied with the terms, he has an adequate remedy; he can seek a prompt resolution of the pending litigation in Surrogate’s Court.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.